Concurring Opinion by
Mr. Justice Roberts :
The majority opinion vacates the order of the court below because it finds that Scoleri did not effectively waive his right to appeal. With this holding I am fully in accord. The Court’s opinion, however, also contains dicta which suggest that a defendant under sentence of death may, under certain circumstances, waive his right to appellate review. At oral argument *563it was suggested that a defendant sentenced to die should in no event be allowed to waive his right to appellate review, and the considerations attending this argument are of sufficient weight and difficulty to make me believe that this Court should express no view on the matter until an opportunity for a complete and careful consideration is presented.